DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20170148856).
Regarding claim 1, Choi discloses that a display apparatus comprising:
a substrate hole A1 penetrating a device substrate (Fig. 6F & 7);
a light-emitting 200 device on the device substrate, the light-emitting device spaced apart from the substrate hole A1 (Fig. 6F & 7); and 
at least one separating device between the substrate hole A1 and the light-emitting device, wherein the light-emitting device 200 includes a first electrode 210, a light-emitting layer 220 and a second electrode 230, which are sequentially stacked, wherein each of the at least one separating device includes at least one under-cut structure 610A & 610B1, and wherein a depth and a length of the at least one under-cut structure are larger than a thickness of the light-emitting layer (Fig. 6F & 7).
Reclaim 2, Choi discloses that the at least one separating device has a structure in which a wide pattern 620B1 and a narrow pattern 610B2 & 610B1 are repeatedly stacked at least once, and wherein a width of the narrow pattern 610B1 is smaller than a width of the wide pattern 610B2 & 610B1 (Fig. 6F & 7).
Reclaim 3, Choi discloses that the narrow pattern 610B1 includes a material different from the wide patter (Fig. 6F & 7).
Reclaim 4, Choi discloses that the depth of the at least one under-cut structure is defined by a thickness of the narrow pattern, and the length of the at least one under-cut structure is defined by a distance between a side surface of the wide pattern and a side surface of the narrow pattern (Fig. 6F & 7).
Reclaim 5, Choi discloses that at least one of the narrow pattern includes a conductive material. (Fig. 6F & 7).
Reclaim 6, Choi discloses that a width of the wide pattern disposed at a lowermost portion of the at least one separating device is smaller than a width of the wide pattern disposed at an uppermost portion of the at least one separating device (Fig. 6F & 7).
Reclaim 7, Choi discloses that at least one dam disposed between the light-emitting device 200 and the at least one separating device A1 (Fig. 6F & 7).
Reclaim 8, Choi discloses that a driving circuit 130 configured to drive the light-emitting device, the driving circuit including a first thin film transistor on the device substrate and a second thin film transistor between the first thin film transistor and the light-emitting device, wherein the at least one separating device is formed by a process of forming the driving circuit and the light-emitting device (Fig. 6F & 7).
Reclaim 9, Choi discloses that the first thin film transistor includes a semiconductor pattern having a low-temperature poly-silicon (LTPS), and the second thin film transistor includes a semiconductor pattern having an oxide semiconductor (Fig. 6F & 7).
Reclaim 10, Choi discloses that at least one of the wide pattern includes a conductive material that is same as one of the following:
an electrode of the first thin film transistor, an electrode of the second thin film transistor, or the first electrode of the light-emitting device (Fig. 6F & 7, note: a top portion).
Reclaim 11, Choi discloses that each of the wide pattern includes an insulating material that is same as one of the following: 
an insulating layer inside the first thin film transistor, an insulating layer inside the second thin film transistor, an insulating layer between the first thin film transistor and the second thin film transistor, an insulating layer between the second thin film transistor and the light-emitting device, or an insulating layer between adjacent light-emitting devices (Fig. 6F & 7).
Regarding claim 12, Choi discloses that a  display apparatus comprising: a device substrate including a first region, a second region surrounding the first region, and a third region disposed outside the second region;
a substrate hole A1 penetrating the first region of the device substrate;
a light-emitting device 200 on the third region of the device substrate, the light-emitting device including a light-emitting layer between a first electrode and a second electrode; and 
at least one separating device on the second region of the device substrate, wherein each of the at least one separating device has a structure in which a wide pattern and a narrow pattern are repeatedly stacked at least once, wherein the narrow pattern 610A or 610B1 has a smaller width than the wide pattern 620B2 620B1 620A , and a thickness of the narrow pattern is larger than a thickness of the light-emitting layer, and wherein a distance between a side surface of the wide pattern and a side surface of the narrow pattern is larger than the thickness of the light-emitting layer (Fig. 6F-7).
Reclaim 13, Choi discloses that each of the wide pattern and the narrow pattern includes an insulating material (Fig. 6F-7).
Reclaim 14, Choi discloses that an uppermost portion of the at least one separating device includes the wide pattern (Fig. 6F-7).
Reclaim 15, Choi discloses that a thin film transistor 130 between the device substrate and the light-emitting device, wherein the narrow pattern includes a same material as an insulating layer of the thin film transistor (Fig. 6F-7).
Reclaim 16. Choi discloses that an over-coat layer between the thin film transistor and the light-emitting device, wherein the wide pattern disposed at the uppermost portion of the at least one separating device includes a same material as the over-coat layer (Fig. 6F-7).
Reclaim 17. Choi discloses that the narrow pattern includes silicon oxide-based material (Fig. 6F-7, para. 0079 & 0092).
Reclaim 18 Choi discloses that the light-emitting layer is formed on the second region and the third region of the device substrate, and wherein the light-emitting layer on the second region is separated from the light-emitting layer on the third region by the at least one separating device (Fig. 6F-7).
Reclaim 19 Choi discloses that the light-emitting layer on the third region is separated into a plurality of patterns by the at least one separating device (Fig. 6F-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899